Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 02/04/2021 has been entered. Claims 57 and 88-102 are pending and currently under consideration. 

Withdrawn Objections and/or Rejections
The rejection of claims 57, 58, 70-72, and 76-87 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent No. 9,663,571 B2 is withdrawn in view of amended claims. 

The rejection of claims 57, 58, 70-72, and 76-87 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent No. 9,663,571 B2 is withdrawn in view of amended claims.

The rejections of claims 57, 58, 70-72, 76-78, and 80-87 under 35 U.S.C. 112(a) are withdrawn in view of amended claims.

The rejections of claim 57 under 35 U.S.C. 112(b) is withdrawn in view of amended claim.


The objection to claim 57 is withdrawn in view of amended claim.

Information Disclosure Statement
The information disclosure statement filed on 02/04/2021 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 57 and 88-102 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  

Claims 57 and 88-102 are drawn to a method of treating inflammatory bowel disease (IBD), said method comprising administering a therapeutically effective amount of an anti-oncostatin M receptor (OSMR) antibody to a patient in need thereof. The specification states that OSM and IL-31 are both upregulated in a variety of disease states that in involve inflammation (page 1, paragraph [003]) and provides a laundry list of diseases, including inflammatory bowel disease (IBD), amenable to treatment with one or more OSMR antigen binding proteins. This is the only time that the specification mentions inflammatory bowel disease (IBD). The specification does not provide sufficient guidance/direction or working examples on how to treat inflammatory bowel disease by administering an anti-oncostatin M receptor antibody. There is no information on the expression level of OSMR in inflamed gastrointestinal tract in patients with IBD. There is no evidence on the record establishing a causal link between OSMR and IBD.

Inflammatory bowel diseases (IBD) are chronic relapsing-remitting diseases of the gastrointestinal tract and encompass Crohn’s disease (CD) and ulcerative colitis (UC). Both CD and UC are heterogeneous disorders, including diverse symptoms, phenotypic features and outcomes, suggesting that one cannot apply a ‘one-size-fits-all’ principle in terms of disease monitoring and treatment strategy ( Verstockt et al., Expert Opinion on Therapeutic Targets 23 (11), 943-954, 2019; in particular page 943, 1st paragraph of left column).  Moreover, multiple pathogenic factors, including a genetic predisposition, Expert Opinion on Therapeutic Targets 23 (11), 943-954, 2019; in particular Abstract, Expert opinion; page 943, beginning at the 2nd paragraph of left column). Moreover, there are contradicting teachings in the art regarding the role of oncostatin M (Verstockt et al., Expert Opinion on Therapeutic Targets 23 (11), 943-954, 2019; in particular page 945, left column, the 3rd paragraph). Thus, it is unpredictable whether administering an anti-OSMR antibody can treat IBD. It would take an undue experimentation for one of skill in the art to make and use the instantly claimed Method. 

The courts have stated that patent protection is granted in return for an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genetech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997). Similarly, as stated in Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “if mere plausibility were the test for enablement under section 112, Applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. The scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. In the instant case, the evidence on the record of both 

Due to the large quantity for experimentation necessary to treat IBD using an anti-OSMR antibody, the lack of directions/guidance presented in the specification regarding the same, the lack of working example directed to the same, the complex nature of the invention, and the unpredictability in the art, undue experimentation would be required for the skilled artisan to make and use the claimed invention. 

Conclusion
No claims are allowed.


Advisory Information 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 16, 2021